Citation Nr: 9930233	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-04 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation from an original grant 
of service connection for Post-Traumatic Stress Disorder 
(PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.  His service personnel records further reveal 
that he served in the Republic of South Vietnam from June 
1970 to April 1971.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which 
service connection for PTSD was granted and assigned an 
evaluation of 70 percent, effective in May 1993.

In the March 1998 VA Form 9, the veteran's wife, in her 
capacity as the veteran's legal guardian, reiterated her 
earlier, December 1997, claim for an earlier effective date 
for individual unemployability benefits, which had been 
granted by a September 1997 rating decision, effective in 
July 1997.

This matter is referred to the RO for appropriate action.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans' Appeals (now the U.S. Court of Appeals for Veterans 
Claims, hereinafter Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance. The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations. In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own. Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had fully 

opportunity to present the increased-rating claim before the 
RO.  Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  The veteran's service-connected PTSD is currently 
manifested by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for the assignment of a rating of 100 percent 
for PTSD have been satisfied.  38 U.S.C.A. §§ 1155 (West 
1991), 5107 (West 1998); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.31, 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the 

claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In June 1996, the Board remanded this case to the RO for 
further development including, inter alia, verification of 
the veteran's claimed inservice stressors and a VA 
psychiatric examination by a board of two psychiatrists.  
Concerning the former, the record shows that the RO attempted 
to glean information from the veteran to assist its search 
for corroboration of his averred stressors, to little avail.  
The RO eventually determined that corroboration was 
unnecessary, however, and granted service connection for PTSD 
on the basis of the evidence already of record.  Concerning 
the latter direction to obtain a board psychiatric 
examination, the Board notes that the examination was ordered 
and, apparently, conducted.  A report proffered by a Dr. 
Vogel of the Biloxi, Mississippi, VA Medical Center (MC) is 
of record and references a previous examination by a Dr. 
Liberto in compliance with the St. Petersburg RO's request 
for a special examination by a board of two psychiatrists.  
Dr. Liberto's report, however, is not of record.  In 
addition, the Board notes that the record reflects that the 
veteran may be receiving disability benefits from the Social 
Security Administration.  Yet, these documents are not of 
record.  Moreover, the record is nearly bereft of any records 
of treatment accorded the veteran for his service-connected 
PTSD.  Nonetheless, the Board finds it is not necessary to 
obtain the missing report and records as the Board is 
granting in full the benefit sought on appeal.

Neither the veteran nor his legal guardian has alleged that 
any other records of probative value that may be obtained, 
and which have not already been associated with his claims 
folder, are available.  Accordingly, the Board finds that all 
relevant facts have been properly developed and the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.


In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  However, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A rating decision dated in April 1997 granted service 
connection for PTSD, subsequent to a June 1996 Board remand, 
and evaluated the disability as 70 percent disabling, effect 
in May 1993.  The evidence then of record includes VA 
outpatient mental hygiene records from 1993, which is shortly 
after the veteran reported he began to seek treatment for his 
PTSD, to 1996.  In addition, VA examination reports are of 
record dated in September 1993, January 1997, and March 1997.  
The 70 percent evaluation has been confirmed and continued to 
the present.

While scarce in number, the outpatient treatment records 
dated from 1993 to 1996 evidence continuing treatment, with 
prescribed medication for complaints and/or observations of 
symptoms such as difficulty sleeping, depression, crying 
spells, nightmares, nervousness, anxiety, shaking in his 
lower extremities, psychic numbing, startle response, loss of 
memory, inability to concentrate, flashbacks, and an 
explosive temper.  The VA examination reports, as delineated 
more thoroughly below, add to the disability picture symptoms 
of irritability, general despair, tremulousness, thoughts of 
suicide, intrusive thoughts, paranoid delusions, 
hallucinations, decreased energy, restlessness, and sexual 
dysfunction.  There are no other treatment records of record.

The September 1993 VA examination report indicates that the 
veteran was then unemployed, married, and homeless.  He 
presented as casually dressed and fairly groomed and reported 
subjective complaints of anxiety, irritability, generalized 

despair, a feeling of living his life "on edge," traumatic 
flashbacks, auditory and visual hallucinations, and 
nightmares from which he awakens very frightened.  He 
reported no suicidal or homicidal thoughts but he did express 
a sense of frustration, helplessness and despondency.  He 
spent most of his time with his dog, he stated, preferring to 
be alone and not wanting to be with people.  The examiner 
objectively observed the veteran's general behavior to be 
very anxious, apprehensive, and fearful, and to exhibit so 
much emotional and psychological distress that his lower 
extremities constantly shook throughout the interview, and 
that the veteran himself appeared shaky and tremulous.  His 
affect was labile and ranged from sad and tearful, angry, and 
irritable to flat and blunted.  He spoke slowly and without 
spontaneity, and exhibited poor eye content, markedly 
diminished concentration and memory, minimal insight and poor 
social judgment, and unpredictable impulse control.  He was 
oriented to immediate place, i.e., the hospital, but he did 
not know where the hospital was, what time or day it was, or 
why he was being examined.  His thought processes were found 
to be concrete, without formal or gross thought disorder, but 
the examiner noted he did exhibit pervasive paranoid ideation 
and feelings.  The examiner diagnosed severe, chronic PTSD; 
major depression, mild to moderate and recurrent, without 
psychotic symptoms; and generalized anxiety disorder at Axis 
I; and borderline intellectual functioning at Axis II.  She 
found the veteran to be incompetent and recorded a Global 
Assessment of Functioning (GAF) score of 50.

The report of the January 1997 VA examination indicates that 
the veteran was unemployed and married.  His wife accompanied 
him to the appointment.  He presented as casually but neatly 
dressed and cooperative, and reported subjective complaints 
of anxiety, crying spells, intrusive thoughts, nightmares, 
insomnia, and auditory flashbacks.  He reported he spends 
most of his time watching television-but could not recall 
what he watched-and that he is unable to relate to people in 
any meaningful way and does not wish to actively seek them 
out.  The report 

reveals objective observations of sadness, guilt, avoidance, 
increased startle response, and normal thought processes 
without delusions or hallucinations.  The veteran's affect 
was noted to be flat with depressed and anxious mood.  He 
spoke haltingly with a poverty of ideas and exhibited poor 
judgment and insight, poor concentration and attentional 
functioning, and significantly impaired abstract thinking.  
He was alert and loosely oriented to person and place, but 
not well oriented to time.  The examiner noted organic 
problems which he related etiologically to previous head 
traumas, two car accidents recorded as reported by history of 
the veteran:  one in 1970 and the other in 1992.  The veteran 
reported he experienced amnesia following the 1992 accident.  
The report does not show that the examiner referred to 
medical records deriving from these events, or that he 
reviewed the veteran's claims file.  Nonetheless, he 
determined that the veteran was unable to complete normal 
psychological testing because of these significant 
impairments, and indicated that the veteran's overall 
intelligence falls within the mentally retarded range.  The 
examiner opined that the veteran is severely impaired, 
psychologically, in terms of ability to both perform work-
related behaviors and maintain relationships with co-workers, 
and found him unable to independently handle his own funds.  
The report shows diagnoses of mood disorder due to the two 
head injuries and PTSD on Axis I, deferred diagnosis on Axis 
II, and a GAF of 30. 

The veteran's wife again accompanied him to the March 1997 VA 
examination, at which he presented with straggly hair and 
missing teeth.  The report shows subjective complaints of 
crying spells but of a feeling of crying within himself 
occurring more frequently, daily intrusive thoughts, 
nightmares occurring several times every night and being so 
severe that he can no longer sleep in the same bed as his 
wife, insomnia, flashbacks, increased startle response, low 
energy, restlessness, fair appetite, sexual apathy, sexual 
dysfunction, and suicidal ideations without any specific 
plan.  When questioned about his previous anger, he indicated 
that treatment and prescribed medication had improved his 
outbursts of anger.  While he 

still gets annoyed and angry, he now no longer resorts to 
physical violence.  He reported he has one friend whom he 
sees every day, and that, recently, he regained interest in 
hunting, a sport he participated in before Vietnam.  He also 
reported having a hobby, collecting pocket knives, but that 
he will not let anyone see his knives because he believes 
that someone is always waiting to steal something from him.  
Finally, he spoke easily of his war experiences and stated it 
was not difficult to do so.  But he finds war movies very 
upsetting and cannot watch them.  The examiner objectively 
observed the veteran to exhibit a considerable number of 
depressive symptoms and to exhibit poor memory and definite 
impairment of thought and concentration.  He found no 
psychotic features.  

Contrary to the physician conducting the January 1997 
examination, this examiner found that the veteran could 
complete the psychometric testing battery, albeit he required 
patience and reassurance and could do so only slowly.  The 
physician stated he did surprisingly well.  His test results 
show that he performed in the average range and could 
interpret three proverbs quite well, even a particularly 
difficult one.  The report reveals diagnoses of PTSD, severe 
major depressive disorder without psychotic symptoms and in 
beginning remission, reading disorder, disorder of writing, 
alcohol dependence by history, and cannabis dependence by 
history on Axis I, no diagnosis on Axis II, and a GAF of 50.

Other statements and records concerning the veteran's 
employment indicate that he attended college courses 
following his discharge from active service, and that he was 
employed after his discharge until about 1992.  A VA Form 21-
526, dated in May 1993, is of record and indicates that the 
veteran worked in housekeeping at a hotel within the twelve 
months prior to the application for benefits.  An Improved 
Pension Eligibility Verification report, dated in July 1994, 
reveals that the veteran 

did earn wages from employment as late as 1993.  Finally, he 
reported in the March 1997 examination that he last worked in 
January 1995 until he suffered a heart attack.  Other jobs he 
held were in coal mining, grounds maintenance, white-washing, 
hay-baling, farm work, washing cars, and dishwashing.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body, to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

The Board notes that the rating criteria for evaluating 
mental disorders were revised, effective November 7, 1996.  
Formerly, the Schedule provided, under the General Rating 
Formula for Psychoneurotic disorders, for the assignment of a 
100 percent rating when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation is assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with 

people is severely impaired and the psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Codes 9204, 9205 (1991-1998).

Under the revised diagnostic criteria, consideration should 
be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. §§ 4.126 (1999).

Under the new rating criteria, the veteran's service-
connected disability is evaluated pursuant to a general 
rating formula for mental disorders under 38 C.F.R. § 4.130 
that is, in pertinent part, as follows:

A 100 percent rating shall be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

A 70 percent rating shall be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function 

independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.

The RO applied these new criteria in the April 1997 rating 
decision, wherein it granted the veteran's claim for service 
connection of PTSD, and gave notice of these regulations in a 
statement of the case issued in December 1997.  Notice of the 
previous regulations was not given, however.  But, again, the 
Board finds this is not prejudicial to the veteran, as it is 
granting in full the benefit sought on appeal.  Notice of the 
old regulations is hereby provided the veteran in this 
decision.  In light of the change in regulations, the 
veteran's current claim requires more complex analysis.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable stature or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec. 11-97).  However, 
in the present case, the Board concludes that the veteran is 
entitled to a 100 percent schedular disability 

evaluation for his service-connected PTSD under each set of 
criteria.  There is thus no need to determine whether the old 
or new regulations are more favorable to the veteran under 
Karnas.

The Board concludes that the evidence supports an evaluation 
of 100 percent for the veteran's service-connected PTSD.  As 
described above, the report of the January 1997 VA 
examination presents a diagnosis of mood disorder due to head 
injury times two, in addition to PTSD, and contains an 
opinion that his impaired memory and concentration, as well 
as his inability to perform simple math calculations, 
decipher abstract reasoning, or figure out hypothetical 
problems, are due to his organic brain disorder.  The 
examiner, John C. Hanson, Ph.D., Health Psychologist at VA 
Medical Center (MC) Biloxi, Mississippi, further indicated 
that the veteran could not complete psychological testing 
because of these organic brain deficits, and that his overall 
intelligence, therefore, measured in the mentally retarded 
range.  These findings echo those of memory deficit due to 
head trauma, recorded in a June 1993 outpatient treatment 
record, and the Axis II diagnoses of borderline intellectual 
functioning reported in the September 1993 report.  
Nonetheless, the most recent, March 1997, report reveals that 
the veteran can perform the psychological tests when shown 
patience and given encouragement and time to do so.  This 
examination was conducted by B. Frank Vogel, M.D. (spelling 
unverified), also associated with the Biloxi VAMC.  Dr. Vogel 
found that the veteran's test results establish he is of 
average intelligence, overall, albeit he has marked problems 
with reading and writing.  The veteran did perform poorly in 
the area of mathematics, but Dr. Vogel stated, it was the 
only area in which he did poorly.  In addition, Dr. Vogel 
noted, the veteran understood this.  Knowing his limitations 
in the field of math, he had his wife take care of financial 
matters at home.

Moreover, the Board notes that, while Dr. Hanson referenced 
the two previous car crashes, he nowhere states that he 
referred to the veteran's claims file or to any 

other medical records.  In fact, the claims file is bereft of 
records contemporaneous to the 1992 accident, while those 
outpatient treatment records that are of record contain 
absolutely no neurological findings concerning the veteran.  
Similarly, while the veteran reported an inservice 1971 head 
trauma, these records are not present among the service 
medical records in the claims file either.  A report of 
medical examination at discharge from active service, dated 
in April 1971, reveals no neurological complaints, findings, 
diagnoses, or abnormalities.  In addition, reports of medical 
history and examination on entrance to the national guard, 
dated in November 1973, shows no complaints or report of a 
head injury and no neurological complaints, findings, 
diagnoses, or abnormalities.  On the other hand, the 
veteran's difficulty reading and writing is noted in his 
service medical records as early as September 1970.

In contrast, Dr. Vogel specifically states that he reviewed 
the veteran's medical records.  In pertinent part, he states:

I have reviewed this man's chart, and 
especially the psychological evaluation 
that was done [in January 1997].  The 
psychologist reported a mood disorder, 
due to general medical conditions, as 
stemming from a head injury.  Similarly 
Axis III, a head injury on two different 
occasions was listed.  I have noted 
these, and in my examination today, I 
questioned the veteran and he did have at 
least two experiences, where he because 
of the nearby explosion of a shell or a 
tank of oxygen was unconscious, but there 
have been no neurological residuals that 
could make for an organic mood disorder 
or any lasting head injury residuals.  In 
addition, I found ... that this man, with 
reassurance and time was able to 

do reasonably well on standard 
intelligence test questions.  I had no 
difficulty in the examination whatsoever. 

Dr. Vogel's findings are corroborated by the report of a 
September 1993 VA general medical examination that reveals no 
neurological abnormalities.  Rather, the examiner reported 
findings of normal sensorimotor status, coordination, 
reflexes, and equilibrium.

Thus, the Board finds that the opinion and examination report 
proffered by Dr. Vogel, in addition to being the most recent 
medical evidence of record (see Francisco v. Brown, supra), 
is simply the more probative.

Therefore, in considering the whole of the veteran's 
disability picture, the Board finds that the evidence of 
record establishes that the veteran is totally occupationally 
incapacitated due to his PTSD.  First, while Dr. Vogel 
determined the veteran competent for VA purposes, indicating 
that the veteran's realizes his limitations as to his 
inability to do math, he nonetheless found the veteran's 
thinking and concentration to be definitely impaired.  He 
noted the veteran was unable to begin and complete tasks in a 
reasonable amount of time.  Moreover, while the veteran was 
able to perform the testing required for Dr. Vogel, he could 
do so only very slowly, with encouragement and patience.  His 
ability to write and read remains markedly impaired.  Second, 
the September 1993 report shows the veteran incompetent on 
the basis of his cognitive impairment and limited education.  
Third, while Dr. Hanson made no findings of competency, he 
did note that the veteran evidences psychological-as opposed 
to organic-impairment that severely affects his capacity to 
perform work-related behaviors and that severely interferes 
with his relationships with co-workers.  Finally, the Board 
notes that the VA has itself determined the veteran is 
incompetent and, in September 1997, awarded entitlement 

to individual unemployability under 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1999).  The Board notes that the veteran's only 
service-connected disability is PTSD.  Mental hygiene records 
dated as recently as 1996 corroborate the severity of his 
symptoms, characterizing them as "severe" and "chronic."

Finally, the Board notes that the veteran reported in the 
March 1997 examination with Dr. Vogel that he had worked in 
1995 until he suffered a heart attack.  In addition, while 
the September 1993 general medical examination report reveals 
clinical findings of regular heart rate and rhythm without 
murmur or gallop, it does reflect a diagnosis of hypertension 
and a history, as reported by the veteran, of hospital 
admission.  The physician, in reference to medical records he 
reviewed, noted that the hospitalization was for acute 
anxiety attack and that myocardial infarction was ruled out.  
However, he noted, a nitroglycerin patch was prescribed.  
Nonetheless, the medical evidence of record presents no 
findings establishing that the veteran has incurred a 
disabling heart condition.  Even if the Board was to assume, 
for the sole purpose of this discussion, that the veteran had 
a heart condition, the medical evidence of record would still 
establish that he is totally occupationally incapacitated due 
to his service-connected PTSD.  This is true for the reasons 
listed immediately above including, but not limited to, his 
impaired thinking and concentration, inability to begin and 
timely complete tasks, and psychological impairment that has 
been found to severely affect both his capacity to perform 
work-related behaviors and his ability to maintain 
relationships with co-workers. 

The medical evidence of record demonstrates also that the 
veteran is totally socially impaired.  While he remains 
married, his disability picture is still one of nearly total 
isolation.  In September 1993 he reported he keeps company 
with his dog, that he wants to be alone and does not want the 
company of other people.  The examiner noted findings of 
pervasive paranoid ideation and feeling, and minimal insight 
and 

understanding into his problems with poor social judgment.  
At the time, he was unemployed, homeless, and living in a van 
with his wife.  In January 1997, he was unemployed and 
reported spending most of his time watching television.  He 
does not help with household chores and does not take 
responsibility for making scheduled appointments.  He stated 
he cannot relate to people in meaningful ways and does not 
actively seek contact with them outside of his home.  He was 
found to exhibit avoidance, and poor judgment and insight.  
It is not until March 1997 that he reports having a friend.  
Yet, this same report reveals he continues to exhibit 
paranoid and untrusting behavior, refusing to show his pocket 
knife collection to anyone for fear of theft, sleeping with a 
.357, and walking the perimeter of his abode.  And, while his 
temper is improved, he reported to responding violently as 
recently as a year prior when someone made a noise behind 
him.  Finally, while the veteran is married and has been 
married to the same woman since 1989-who gives him, by 
indication derived from the record, significant support-it 
is not clear from the record that the quality of relationship 
he shares with her is interdependent, rather than dependent.  
For example, the veteran's wife has stated for the record 
that he doesn't speak sometimes for days, he cannot be left 
alone, cannot retain a subject for more than a few minutes, 
forgets what he is doing and is unable to complete a task, 
and lives in his own world.  Corroborating her statements are 
clinical findings that show the veteran was, in March 1997, 
January 1997, and September 1993, oriented to person, but 
either loosely or not at all to place and time. 

After consideration of the evidence, the Board finds that the 
criteria for a 100 percent rating under both the old and the 
new rating criteria are met.  The most recent medical 
evidence of record demonstrates that the veteran is totally 
occupationally and socially impaired due to his service-
connected PTSD, and that he is demonstrably unable to obtain 
or retain employment due to his service-connected PTSD.



ORDER

An evaluation of 100 percent for PTSD is granted, subject to 
controlling regulations governing the award of monetary 
benefits.




		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

